Order entered December 11, 2012




                                                In The
                                       Court of

                                         No. 05-11-00820-CR
                                         No. 05-11-00821-CR


                                   SAMUEL MONCADA, Appellant

                                                  V.
                                   THE STATE OF TEXAS, Appellee


                        On Appeal from the Criminal District Court No. 1
                                      Dallas County, Texas
                       Trial Court Cause Nos. F09-72070-H & F09-72067-H


                                            ORDER
                           Before Justices FitzGerald, Richter, and Fillmore

        These cases were submitted to the Court on December 11, 2012. The Court has determined

that the issues raised by Samuel Moncada have been inadequately briefed. Further, the State failed

to file a brief in this case.

        Due to the seriousness of the charges against Moncada, we ORDER the trial court to conduct

a hearing to determine whether Moncada is indigent. If Moncada is indigent, the trial court is

ORDERED to take such measures as may be necessary to assure effective representation, which

may include appointment of new counsel. If Moncada is not indigent, we ORDER the trial court

to determine whether Moncada wishes to proceed with his current counsel or to retain new counsel

to represent him in this appeal.
         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         These appeals are ABATED to allow the trial court to comply with the above order. The

appeals shall be reinstated thirty days from the date of this order or when the findings and

recommendations are received, whichever is earlier. Upon reinstatement of these appeals, this Court

will determine an appropriate schedule for additional briefing by Moncada and initial briefing by the

State.




                                                      ROBERT M. FILLMORE
                                                      PRESIDING JUSTICE




                                               -2-